         Case 8-20-08051-ast          Doc 37       Filed 11/16/20        Entered 11/16/20 11:07:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   :
In re:                                                             :   Chapter 11
                                                                   :
ORION HEALTHCORP, INC1.                                            :   Case No. 18-71748 (AST)
                                                                   :
                  Debtors.                                         :   (Jointly Administered)
                                                                   :
HOWARD M. EHRENBERG IN HIS CAPACITY                                :
AS LIQUIDATING TRUSTEE OF ORION                                    :   Adv. Pro. No. 20-08051 (AST)
HEALTHCORP, INC., ET AL.,                                          :
                                                                   :
                                            Plaintiff,             :
                                                                   :
v.                                                                 :
                                                                   :
ELENA SARTISON; 2 RIVER TERRACE                                    :
APARTMENT 12J, LLC; CLODAGH BOWYER                                 :
GREENE A/K/A CLODAGH BOWYER; ELLIOTT                               :
GREENE,                                                            :
                                                                   :
                                            Defendants.            :

                    ORDER DENYING MOTION FOR ENTRY OF
               DEFAULT AND FOR ENTRY OF DEFAULT JUDGMENT
           AGAINST DEFENDANT 2 RIVER TERRACE APARTMENT 12J, LLC

          Upon the Motion (the “Motion”), dated September 30, 2020, seeking entry of a default

judgment against Defendant 2 River Terrace Apartment 12J, LLC (the “Defendant”), and upon

consideration of the Motion and the accompanying Affidavit of Dan Jones and Affidavit of

Jeffrey P. Nolan, and based upon the Court’s review of the Motion and all pleadings filed by the


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 203, Middletown, NJ 07748.
      Case 8-20-08051-ast         Doc 37      Filed 11/16/20   Entered 11/16/20 11:07:30




parties, and due and proper notice of the Motion having been given, and a hearing on the Motion

having taken place on November 10, 2020, with appearances as made on the record and after due

deliberation and sufficient cause appearing therefore;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

           1. The Motion is DENIED and the Defendant is directed to file an answer on or

               before November 24, 2020. The Court reserves the right to address Plaintiff’s

               request for costs, if any, to a later date;

           2. Based on the reasons as set forth on the record with respect to the real property

               located at 2 River Terrace, Apt 12 J, the Court will issue a Scheduling Order

               governing discovery and the setting for hearing Plaintiff’s Motion For Summary

               Judgment on January 21, 2021;

           3. The Pre-Trial conference is adjourned to January 21, 2021 at 10:00 am (prevailing

               Eastern Time).




                                                               ____________________________
 Dated: November 16, 2020                                                Alan S. Trust
        Central Islip, New York                              Chief United States Bankruptcy Judge
